Citation Nr: 1446890	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-21 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for status post transurethral resection of a bladder tumor with recurrent urinary tract infections.

2.  Entitlement to service connection for bilateral inguinal hernias. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the Army from March 1973 to March 1977, May 1979 to April 1989, and September 1989 to June 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana. 

The issues of clear and unmistakable error (CUE) for not assigning a compensable rating for a bilateral knee condition in a July 1977 rating decision; entitlement to an increased rating for service-connected bilateral knee disorders; and entitlement to service connection for an acquired psychiatric disorder, including depression have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   See Veteran's Statements, September 2000 and March 2013; see also Board Hearing, February 2011.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.   The Board notes that it previously referred the issues of CUE and entitlement to an increased rating for service-connected bilateral knee disorders in its November 2012 and February 2014 remands, but the matters were never addressed by the AOJ.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In June 2014, the Veteran requested a Central Office hearing before the Board.  In September 2014, the Board scheduled the Veteran for a Central Office Hearing in November 2014.  However, upon further clarification, the Veteran indicated that he would not be able to appear at a Central Office Hearing and requested a Videoconference Board hearing instead.  See Report of Contact dated in September 2014 in the electronic Veterans Appeals Control and Locator System (VACOLS).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Videoconference Board hearing.  The RO should notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (b) and should associate a copy of such notice with the virtual claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



